                                                    SIGNED.


                                                     Dated: February 3, 2021




                                                    _________________________________
                                                    Paul Sala, Bankruptcy Judge




Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43        Desc
                         Main Document Page 1 of 7
Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43   Desc
                         Main Document Page 2 of 7
Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43   Desc
                         Main Document Page 3 of 7
Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43   Desc
                         Main Document Page 4 of 7
Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43   Desc
                         Main Document Page 5 of 7
Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43   Desc
                         Main Document Page 6 of 7
Case 2:20-bk-09124-PS   Doc 26 Filed 02/03/21 Entered 02/03/21 10:31:43   Desc
                         Main Document Page 7 of 7
